Order unanimously reversed and indictment reinstated. Mem*754orandum: The District Attorney appeals from an order of the County Court dismissing the indictment, with leave to resubmit, because the District Attorney failed to instruct the grand jurors of the necessity to corroborate the confession of the defendant and her accomplice’s written statement. Defendant and the accomplice were charged with forgery and petit larceny. They had executed written statements acknowledging the forgery of a check for $31.08 negotiated at a grocery store, and the statements were submitted to the Grand Jury. The remaining evidence was police testimony of the surrounding facts and an affidavit by the person named as maker of the check stating that the signature was not hers. The District Attorney instructed the Grand Jury on the elements of the crimes but failed to give an instruction on corroboration (see CPL 190.30, subd 6). Nevertheless, the evidence of the crime in this uncomplicated case was sufficient (see People v Burgin, 40 NY2d 953, 954), and the failure to instruct the Grand Jury on evidentiary rules of corroboration did not impair the integrity of the proceeding or risk prejudice to defendant (CPL 210.35, subd 5; see People v Calbud, Inc., 49 NY2d 389, 395; People v Clarkson, 50 AD2d 903). Under the circumstances, there is little purpose in requiring a resubmission of the charge. (Appeal from order of Ontario County Court, Reed, J. — dismiss indictment.) Present — Cardamone, J.P., Simons, Callahan, Doerr and Moule, JJ.